     Case 2:20-cv-01076-KJM-CKD Document 38 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN DOE,                                         No. 2:20-cv-01076-KJM-CKD P
12                         Plaintiff,
13            v.                                        ORDER
14    SHANE ALDERSON,
15                         Defendant.
16
17           Plaintiff is a county inmate proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. Based on defendant’s response to the court’s April 8,

19   2021 order to show cause, the court will reset the deadline for responding to plaintiff’s motion for

20   a temporary restraining order.

21           Accordingly, IT IS HEREBY ORDERED that:

22           1.    The court’s April 8, 2021 order to show cause is hereby discharged.

23           2. Defendant shall file a response to plaintiff’s motion for a temporary restraining order

24                 by April 22, 2021.

25           3. Plaintiff may file a reply within 14 days after service of defendant’s response.

26   /////

27   /////

28   /////
                                                        1
     Case 2:20-cv-01076-KJM-CKD Document 38 Filed 04/13/21 Page 2 of 2


 1           4. The motion will be deemed submitted upon the submission of the parties’ briefs or the
 2               expiration of the briefing schedule.
 3   Dated: April 13, 2021
                                                        _____________________________________
 4
                                                        CAROLYN K. DELANEY
 5                                                      UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12   12/doe1076.dischargeosc.docx

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
